DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 02/09/2021 in which claims 1, 2, 14, 15, 27, and 28 have been amended. Thus, claims 1-39 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-39 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing indications of interest without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 14, and 27.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES
Claim 1 is directed to method, which performs a series of steps, e.g., generating a graphical user interface on a computing device; generating a graphical user interface (GUI) on a computing device of a sale's trader for management and distribution of indications of interest (IOIs) to one or more clients; receiving, from an order management server, one or more orders to trade a financial instrument; rendering, on a display of the computing device, a plurality of rows, each of the plurality of rows corresponding to either the one or more orders to trade the financial instrument or one or more subsets of the one or more orders to trade the financial instrument; rendering, on the display of the computing device, a plurality of columns, each of the plurality of columns corresponding to one of the one or more clients; accessing a data store, on a data storage device, to read data corresponding to the one or more clients; determining, based on the at least one current and historical holdings of the financial instrument, current orders, and proprietary trading interest of the one or more clients, one or more data sets, each of the one or more data sets corresponding to the one or more orders to trade the financial instrument and to the one or more clients; determining, based on the one or more data sets, one or more client scores for the one or more orders to trade the financial instrument; assigning, based on the one or more data sets, each of the one or more clients to at least one client tier; generating, for each of the one or more orders to trade the financial instrument, a master IOI comprising one or more IOI shapes; selecting the one or more IOI shapes from the master IOI; rendering the one or more IOI shapes from the master IOI in the cell defined at the intersection of the rows and the columns, the order to trade the financial instrument, and the one or more clients; determining, based on the one or more client scores, to opt-in the one or more clients to automatically receive the IOI including the one or more IOI shapes representing the one or more orders to trade the financial instrument; receiving customization instructions for the IOI from the sale's trader based IOI transmission module to transmit the IOI to the one or more clients; determining to resend the IOI for the one or more orders to trade the financial instrument at one or more intervals; transmitting, in response to the determining, instructions to the IOI transmission module to redistribute the IOI for the one or more orders to trade the financial instrument to the opted-in one or more clients at the one or more intervals; and updating and displaying the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale's trader to indicate a status of the IOI. These limitations describe the abstract idea of managing indications of interest (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions. The computer device limitations, e.g., graphical user interface (GUI), order management server, display of the computing device, computing device, data storage device, data store, and IOI transmission module do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a graphical user interface (GUI), order management server, display of the computing device, computing device, data storage device, data store, and IOI transmission module is no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a graphical user interface (GUI), order management server, display of the computing device, computing device, data storage device, data store, and IOI transmission module limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)).The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 14 and 27; and hence claims 14 and 27 are rejected on similar grounds as claim 11.
Dependent claims 2-13, 15-26, and 28-39 have further defined the abstract idea that is present in their respective independent claims 1, 14, and 27; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-13, 15-26, and 28-39 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an 
Response to Arguments 
With respect to the 35 U.S.C. 103 rejection of claims 1-39, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 02/09/2021.
Applicant's arguments filed and dated on 02/09/2021 have been fully considered, but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-39 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-39.
Examiner notes that the concept of trading interests corresponds commercial or legal interactions, and hence corresponds to Certain Methods of Organizing Human Activity. The receiving interests, preventing the exclusion of clients, and transmitting instructions limitations are recited at a high level of generality and is simply makes use of the order management server and computing device of sale’s trader. It is unclear how this adds to technology improvement. Thus, these limitations are simply implementing the abstract idea without providing any technical improvements. Examiner respectfully notes that the use of graphical user interface (GUI) on a computing device of a sale's trader for to manage and distribute indications of interest to one or more clients makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-
With respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting and storing trading/financial data simply amount to the abstract idea of managing indications of interest. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of managing indications of interest and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a commercial or legal interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Applicant argue that “the claims integrate the alleged abstract idea into an inventive concept, thereby transforming the claims into patent-eligible subject matter. See MPEP § 2106.05(1). In particular, claims directed to an improvement in computer related technologies are considered sufficiently transformative to meet the patent-eligibility requirement of 35 U.S.C. § 101. See MPEP § 2106.05(a)(1). In particular, the claims recite “selecting the one or more IOI shapes from the master IOI,”….display of the computing device of the sale’s trader to indicate a 
Furthermore, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-39.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693